Exhibit 10.23
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is dated December 29, 2008 between
Meridian Bioscience, Inc., an Ohio corporation (the “Meridian”) and John A.
Kraeutler, Chief Executive Officer (“Kraeutler”).
W I T N E S S E T H :
WHEREAS, Meridian and Kraeutler desire to amend an employment agreement dated
February 15, 2001; and
WHEREAS, Meridian wishes to assure itself of the services of Kraeutler for the
period hereinafter provided, and Kraeutler is willing to be employed by Meridian
for such period, upon the terms and conditions provided in this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Meridian and Kraeutler agree as follows:
1. Employment. Meridian hereby employs Kraeutler, and Kraeutler shall serve
Meridian, on the terms and conditions set forth herein.
2. Term. Subject to the provisions for earlier termination as hereinafter
provided, Kraeutler shall be employed for thirty-six months commencing on the
date hereof (the “Initial Term”). The Agreement shall have a three year
evergreen term. Accordingly, the Agreement shall automatically be extended daily
for an additional one day period until a date thirty-six months after either
party gives the other written notice of its intent to stop the automatic daily
extension. The Initial Term together with any extensions shall hereinafter be
referred to as the “Term.”
3. Position and Duties; Place of Performance.
3.1 Kraeutler shall serve as Chief Executive Officer of Meridian and shall
perform all duties customarily attendant to that position and shall include
those duties reasonably assigned to Kraeutler from time-to-time by the Board of
Directors of Meridian.
3.2 Kraeutler shall devote substantially all of his working time and effort to
Meridian and shall not, without Meridian’s prior written consent, furnish like
or similar services to anyone else or engage directly or indirectly in any
activity adverse to Meridian’s interests. Kraeutler will promote and develop
business opportunities relating to Meridian’s current and anticipated future
business that come to his attention in a manner consistent with Kraeutler’s
duties and Meridian’s best interests.
3.3 In connection with Kraeutler’s employment by Meridian, Kraeutler will be
based at the principal place of business of Meridian in Cincinnati, Ohio.
4. Compensation.
4.1 Base Salary. During the Term of Kraeutler’s employment with Meridian, as
compensation for Kraeutler’s services under this Agreement, Meridian agrees to
pay to Kraeutler an annual base salary (the “Base Salary”) of Five Hundred
Twenty-Five Thousand Dollars ($525,000). Meridian’s Board of Directors shall in
good faith review the Base Salary annually, taking into account changes in
Kraeutler’s responsibilities, increases in the cost of living, performance of
Kraeutler, increases in salaries to other executives of Meridian and other
pertinent factors, and may, in its reasonable discretion, increase the Base
Salary. Any increase in the Base Salary shall not serve to limit or reduce any
other obligation to Kraeutler under this Agreement. The Base Salary shall not be
reduced without the express written consent of Kraeutler. The term Base Salary
as used in this Agreement shall refer to the Base Salary as so increased.

 

 



--------------------------------------------------------------------------------



 



4.2 Annual Bonus. Kraeutler shall be eligible to receive an annual bonus as
established by the Board of Directors in addition to Base Salary.
4.3 Other Compensation. In addition to compensation specified in this Agreement,
Kraeutler shall be eligible to receive stock options and other compensation
under Meridian’s compensation plans and arrangements available from time to time
to Meridian’s officers. Meridian stock options, restricted stock and other
incentive compensation subject to vesting (Award), granted to Kraeutler shall
vest according to the agreement entered into with Kraeutler at the time of the
grant of such Award; provided, however, that the Award shall fully vest upon the
happening of any of the following events: Change of Control Event (as defined in
Section 8.7) or termination of Kraeutler’s employment without Cause (as defined
in Section 7.3), due to death or Disability (as defined in Section 7.2) or
Kraeutler’s termination of employment for Good Reason (as defined in
Section 7.4).
5. Expense Reimbursement. Kraeutler shall be entitled to prompt reimbursement by
Meridian for all reasonable out-of-pocket expenses incurred by him in performing
services under this Agreement, upon submission of such accounts and records as
may be required under Meridian policy.
6. Other Benefits.
6.1 Benefit Plans and Programs. Kraeutler shall be entitled, at Meridian’s
expense, to such medical, dental, hospitalization, life insurance, pension plan,
profit-sharing, employee benefits and such other similar employment privileges
and benefits or perquisites as are afforded generally from time to time to other
senior officers of Meridian.
6.2 Vacation. During the Term of Kraeutler’s employment with Meridian, Kraeutler
shall be entitled to paid vacation time in accordance with the plans, practices,
policies, and programs applicable to other senior officers of Meridian, but in
no event shall such vacation time be less than four weeks per year.
7. Termination of Employment. Notwithstanding the provisions of Section 2,
Kraeutler’s employment may be terminated under the following circumstances:
7.1 Death. Kraeutler’s employment is terminated upon his death.
7.2 Disability. Kraeutler’s employment may be terminated by Meridian due to
illness or other physical or mental disability of Kraeutler, resulting in his
inability to perform substantially his duties under this Agreement for a period
of Ninety or more consecutive days or for One Hundred Eighty days in the
aggregate during any consecutive Twelve month period (“Disability”).
7.3 Cause. Kraeutler’s employment may be terminated by Meridian upon Notice of
Termination to Kraeutler of action taken by the Board of Directors of Meridian
to discharge Kraeutler for Cause, which Notice of Termination shall be delivered
to Kraeutler within Ninety days after the Board of Directors has both
(x) knowledge of the conduct or event allegedly constituting Cause and (y)
reason to believe that such conduct or event constitutes grounds to terminate
Kraeutler for Cause. As used herein, “Notice of Termination” means a resolution
duly adopted by the affirmative vote of not less than a simple majority of the
members of the Board of Directors of Meridian, excluding Kraeutler, at a meeting
called for the purpose of determining that Kraeutler engaged in conduct that
constitutes Cause (and at which Kraeutler had a reasonable opportunity, together
with his counsel, to be heard before the Board of Directors prior to such vote).
For purposes of this Agreement, Meridian shall have “Cause” to terminate
Kraeutler’s employment upon:
(i) an intentional act of fraud, embezzlement or theft in the course of
Kraeutler’s employment with Meridian resulting in material harm to Meridian; or
(ii) intentional wrongful damage to material assets of Meridian.
Any act or omission by Kraeutler shall be deemed “intentional” only if done, or
omitted to be done, by Kraeutler not in good faith and without the reasonable
belief that his action or omission was in or not opposed to the best interests
of Meridian. Failure to meet performance standards or objectives set by Meridian
shall not constitute “Cause” for purposes of this Agreement.

 

 



--------------------------------------------------------------------------------



 



7.4 Good Reason. Kraeutler’s employment may be terminated by Kraeutler for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean (i) the
assignment to Kraeutler of any duties materially inconsistent with Kraeutler’s
position (including, without limitation, status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by this
Agreement, or any other action by Meridian that results in a material diminution
in such position, authority, duties or responsibilities, excluding for this
purpose an action not taken in bad faith and that is remedied by Meridian within
Ten days after receipt of written notice thereof given by Kraeutler, provided
that repeated instances of such action shall constitute the bad faith of
Meridian; (ii) a 5% or more reduction in Kraeutler’s Base Salary or other
benefits under this Agreement; (iii) the relocation of Meridian’s principal
offices to a location more than Fifty miles from the current location of such
offices; (iv) any material failure by Meridian to comply with any of the
provisions of this Agreement, other than a failure not occurring in bad faith
and which is remedied by Meridian within Ten days after receipt of written
notice thereof given by Kraeutler, provided that repeated failures shall
constitute the bad faith of Meridian; or (v) removal of Kraeutler as Chief
Executive Officer, other than for Cause.
8. Compensation Upon Termination.
8.1 If Kraeutler’s employment is terminated voluntarily without Good Reason,
terminated as a result of Kraeutler’s death, or is terminated by Meridian for
Cause, Kraeutler, or his estate, shall be entitled to:
(i) any Base Salary earned but not yet paid;
(ii) any bonus awarded pursuant to Section 4.2 of this Agreement but not yet
paid;
(iii) upon Kraeutler’s death, all or a portion of the Performance Bonus that he
would have received pursuant to Section 4.2 (assuming that Kraeutler and/or
Meridian achieves the goals necessary to receive any level of bonus potential
for that year) for the year in which the termination occurred (pro rata,
according to the number of days Kraeutler was employed by Meridian during such
year) payable in a lump sum.
(iv) reimbursement in accordance with this Agreement of any reasonable business
expense incurred by Kraeutler but not yet paid; and
(v) other benefits accrued and earned by Kraeutler through the date of his death
or termination in accordance with applicable plans and programs of Meridian.
8.2 If Kraeutler’s employment is terminated as a result of Kraeutler’s
Disability, Kraeutler shall be entitled to receive on an annual basis until
Kraeutler reaches age sixty-five the full amount of Kraeutler’s Base Salary plus
Performance Bonus and group health and life insurance benefits until Kraeutler
reaches age 65 at the same level that Kraeutler was receiving such benefits at
the date of termination. Compensation paid shall be prorated during periods of
less than one year. The amount of annual Base Salary plus Performance Bonus
shall be computed by averaging the Base Salary plus Performance Bonus earned by
Kraeutler during the preceding three fiscal years of Meridian.
8.3 If (a) Kraeutler’s employment is terminated by Meridian without Cause, (b)
Kraeutler terminates his employment with Meridian for Good Reason or
(c) Kraeutler’s employment is terminated for any reason (with or without Cause
or voluntary or involuntary) upon or within ninety days of a Change of Control
Event (as defined below), Kraeutler shall be entitled to:
(i) (A) any Base Salary earned but not yet paid, plus (B) three times his Base
Salary (computed as the average annual Base Salary of Kraeutler for the
preceding thirty-six months).
(ii) any bonuses awarded pursuant to Section 4.2 of this Agreement but not yet
paid and three times the average annual Performance Bonus received by Kraeutler
for the preceding thirty-six months.
(iii) continued participation in all employee benefit plans and/or programs at
Meridian’s expense in which he was participating on the date of his termination
of employment for a period equal to the lesser of three years and the date that
Kraeutler is employed at another location.

 

 



--------------------------------------------------------------------------------



 



(iv) reimbursement in accordance with this Agreement of any business expenses
incurred by Kraeutler but not yet paid to him on the date of his termination of
employment.
(v) engagement, for a three month period, by Meridian on Kraeutler’s behalf of a
recognized job recruitment agency for the purpose of locating subsequent
employment for Kraeutler in a position of equal rank to Kraeutler’s position
with Meridian.
(vi) full vesting in Kraeutler’s Supplemental Income Agreement as if Kraeutler
had reached age sixty-two and all premiums paid and full vesting in Kraeutler’s
options to purchase Meridian stock.
8.4 Unless otherwise indicated, any payments payable under this Section 8 shall
be paid in a lump sum payment as soon as practical after Kraeutler’s termination
of employment but in any event no later than thirty days thereafter.
8.5 If, under the terms of any employee benefit plan referred to in subsection
8.3(iii) above, Kraeutler may not continue his participation, he shall be
provided with the after-tax economic equivalent of the benefits provided under
any plan in which he was previously eligible to participate for the period
specified in subsection 8.3(iii) above. The economic equivalent of any benefit
foregone shall be deemed to be the cost that would be incurred by Kraeutler in
obtaining such benefit.
8.6 Any amounts due under this Section 8 are in the nature of severance payments
or liquidated damages, or both, and shall fully compensate Kraeutler and his
dependents or beneficiaries, as the case may be, for any and all direct damages
and consequential damages that any of them may suffer as a result of termination
of Kraeutler’s employment in breach of this Agreement, and they are not in the
nature of a penalty.
Upon termination of Kraeutler’s employment for any reason other than by Meridian
for Cause or by Kraeutler for Good Reason, Kraeutler and Meridian will, at the
option of Kraeutler, execute and deliver to each other a general release
releasing the other and in the case of Meridian its officers, directors,
employees, agents, trustees, parents, subsidiaries, predecessors, and affiliates
(the “Releasees”) from all causes of action, claims, or demands that either
party may then have or have had against the Releasees based on any matter or
thing, including but not limited to Kraeutler’s employment with Meridian or the
termination of his employment (but not the obligations under this Agreement that
continue after the date on which Kraeutler’s employment terminates). The
execution of this release shall be a condition to the receipt by Kraeutler of
the payments and benefits described in this Section 8 except that the execution
of this release shall not be a condition for the receipt by Kraeutler of base
salary earned but not yet paid, bonuses awarded pursuant to Section 4.2 of this
Agreement but not yet paid and reimbursement of any business expenses incurred
by Kraeutler but not yet paid.
8.7 As used herein, a “Change of Control Event” means (i) the sale of all, or
substantially all of the assets of Meridian; (ii) a merger, or recapitalization,
or similar transactions which results in the shareholders of Meridian
immediately prior to such event owning less than 60% of the fair market value or
the voting power of the surviving entity ; (iii) the date during any 12-month
period that majority of Meridian’s Board of Directors is replaced by directors
whose appointment is not endorsed by a majority of the members of Meridian’s
Board of Directors before the date of appointment or election; or (iv) the
acquisition, directly or indirectly, of the beneficial ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder) of Fifty
Percent or more of the outstanding voting securities of Meridian by any person,
entity or group; provided, however, that a Change in Control of Meridian shall
not include the purchase of additional securities of Meridian by any person in
Control of Meridian as of December 31, 2000. This definition shall not apply to
the purchase of Shares by underwriters in connection with a public offering of
securities of Meridian, or the purchase of shares of up to Twenty-Five Percent
of any class of securities of Meridian by a tax-qualified employee stock benefit
plan. The term “Control” means (i) ownership or control of more than 50% of the
fair market value or voting power of the outstanding shares of any class of
voting securities of Meridian, directly or indirectly, or (ii) the ability, in
any manner, to elect a majority of the directors of Meridian. The term “person”
refers to an individual or a corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization or
any other form of entity not listed.

 

 



--------------------------------------------------------------------------------



 



9. Covenants and Confidential Information. Kraeutler and Meridian hereby
reaffirm the terms of that certain Non-Competition and Confidentiality Agreement
by and among Meridian and its affiliated companies and its subsidiaries and
Kraeutler dated October 8, 1992. Such agreement is hereby incorporated herein by
reference.
10. Parachute Payment. If Kraeutler is liable for the payment of any excise tax
(the “Basic Excise Tax”) because of Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), or any successor or similar provision, with
respect to any payments or benefits received or to be received from Meridian or
any successor to Meridian, whether provided under this Agreement or otherwise,
Meridian shall pay Kraeutler an amount (the “Special Reimbursement”) which,
after payment by Kraeutler (or on Kraeutler’s behalf) of any federal, state and
local taxes applicable to the payment, including, without limitation, any
further excise tax under such Section 4999 of the Code, on, with respect to or
resulting from the Special Reimbursement, equals the net amounts of the Basic
Excise Tax.
11. Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs (in
the case of Kraeutler) and assigns.
12. Entire Agreement. Except to the extent otherwise provided herein, this
Agreement contains the entire understanding and agreement between the Parties
concerning the subject matter hereof and supersedes any prior agreements,
whether written or oral, between the Parties concerning the subject matter
hereof.
13. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by both Kraeutler and an
authorized officer of Meridian. No waiver by either Party of any breach by the
other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Kraeutler or an authorized officer
of Meridian, as the case may be.
14. Severability. If any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
15. Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any termination of Kraeutler’s employment with Meridian to the
extent necessary to the intended preservation of such rights and obligations as
described in this Agreement.
16. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal substantive laws of Ohio, without
reference to principles of conflict of laws.
17. Notices. Any notice given to either Party shall be in writing and shall be
deemed to have been given when delivered personally or One day after having been
sent by overnight courier service or Three days after having been sent by
certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the Party concerned at the address indicated below or to such
changed address as such Party may subsequently give such notice of:

     
If to Meridian or the Board:
  Meridian Bioscience, Inc.
 
  3471 River Hills Drive
 
  Cincinnati, Ohio 45244
 
   
If to Kraeutler:
  John A. Kraeutler
 
  Cincinnati, Ohio

18. Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

 



--------------------------------------------------------------------------------



 



19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
IN WITNESS WHEREOF, Kraeutler and Meridian have executed this Agreement as of
the date and year first above written.

            MERIDIAN BIOSCIENCE, INC.
      By:           Name:           Title:                       JOHN A.
KRAEUTLER           

 

 